Appellant was convicted of the theft of a horse, and his punishment assessed at five years, from which judgment he appeals. The evidence shows that appellant hired a horse at Pilot Point, from a negro, to ride to Tiago, a distance of five miles. Tiago lies north from Pilot Point, in Grayson County. He was to return in four hours. Instead, he rode east, to Howe, situate in Grayson County, a distance of thirty miles from Pilot Point, and sold the horse. The indictment contains two counts, the first for theft, the second for fraudulently converting the horse, which came into his possession by virtue of a contract of hiring. Upon the first count the court instructed the jury, that if appellant hired the horse, but at the time intended never to return it, and intended to deprive the said owner of its value, and appropriate said horse to his own use and benefit, and the owner did not consent to such taking, but only to the hiring, and in fact the said hiring was only a pretext to enable appellant to get possession of said horse, this would authorize a conviction under the first count.
Appellant claims a reversal upon the grounds, first, that the court failed to charge the jury on the first count, upon which they convicted appellant, that to convict of theft, the horse must have been appropriated in Denton County; that is, if the horse was sold in Grayson County, it would not support a conviction for theft in Denton; second, that the evidence does not sustain the conviction under the first count. We think the charge as given was correct. The subsequent sale was but the consummation of the offense, which began at the moment appellant took possession of the horse, with the fraudulent intent then existing in his mind to deprive the owner of its value, and appropriate it to his own use. This "taking" was in Denton County, and it was immaterial, so far as *Page 459 
the jurisdiction of Denton County District Court is concerned, where the sale or disposition occurred. In regard to the second ground, we think the evidence clearly supports the verdict, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.